DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 Specification
The amendment filed 3/23/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The proposed amendment changing “NH” to “OH” in the paragraph spanning pages 3 and 4, second sentence, such that the sentence reads “[t]hey react with the OH group…of the melamine resin” and at line 9 on page 6, such that the sentence reads “[t]he isocyanate groups in the hotmelt or in the (dried) dispersion are reactive, and react…with the OH group to give a urea derivative” are not supported by the original disclosure. There is no evidence that this is a typographic error because melamine resin can have NH groups as well as methylol or OH groups and thus there is no evidence that OH was meant instead of NH. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: Claim 1 recites the limitation “wherein the isocyanate groups are reactive, and react with an OH group of α-cellulose in a cellulose ply and/or with a methylol group of the melamine resin layer from a core-impregnated cellulose ply to give a polyurethane, and/or with the OH group to give a urea” which is fails to comply with the written description requirement because there is no support for the isocyanate reacting with a cellulose ply or of the isocyanate groups coming into contact with the wood-based board (the Examiner notes that there are 4 layers between the wood-based board and the isocyanate group containing liquid medium), there is no support for claiming specific components of the wood-based board because there is no requirement for the wood-based board to have α-cellulose and no disclosure of what form the wood-based board is in such that even if it was initially wood it would still comprise the original composition, there is no support for the reaction with the OH group to give urea.
The Examiner notes that the allowed parent to this instant application, SN 15/302818 (US Patent 11,059,071) recites in claim 19 “the isocyanate groups…react…with an NH group to give a urea derivative” and claim 20 of the instant application still recites “the isocyanate groups react with an NH group…of the melamine resin” which imply that NH is the correct chemical group.
Claim 20: Claim 20 fails to comply with the written description requirement because the amendment to the specification removes support for claim 20 which was added after the original filing date.
Claims 2-18 & 20: Claims 2-18 & 20 are rejected for failing to comply with the written description requirement because they depend from claim 1 and do not remedy the issues in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation “wherein the isocyanate groups are reactive, and react with an OH group of α-cellulose in a cellulose ply and/or with a methylol group of the melamine resin layer from a core-impregnated cellulose ply to give a polyurethane, and/or with the OH group to give a urea” which render the claim indefinite because one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
In regard to “the isocyanate groups are reactive and react with an OH group of α-cellulose in a cellulose ply”, the claim does not require that there be a cellulose ply or that α-cellulose be present in the said unrecited cellulose ply and given that there are at least 4 layers of melamine between the liquid medium comprising the isocyanate groups and the wood-based board (which may or may not have a cellulose ply with in turn may or may not comprise α-cellulose) one of ordinary skill in the art would not be able to determine if applicant is requiring that the isocyanate groups react with the wood-based board substrate or just be capable of reacting with α-cellulose in a cellulose ply.
In regards to “the isocyanate groups are reactive and react…with the OH group to give urea” it is unclear what OH group this limitation relates to because based on arguments and the amendment to the Specification it would appear to that the OH group is the OH group in the melamine resin but based on the plain language and antecedent basis it can be interpreted to be the OH group in the α-cellulose of the cellulose ply.
Thus, it is apparent that there are several different interpretations of the claim limitation which result in a different result and therefore the claim is ambiguous.
The Examiner notes that if any one of the above interpretations is met by the prior art, the prior art will be considered to read on the limitation.
Claim 20: Claim 20 is rendered indefinite because it is unclear if the limitation should be NH or OH based on the amendment to the specification and arguments.
Claims 2-18 & 20: Claims 2-18 and 20 are rejected for being indefinite because they depend from claim 1 and do not remedy the issues in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, & 12-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldorff (US PG Pub 2011/0217463; hereafter ‘463) in view of Siebert et al. (WO2012/037950, hereafter ‘950; US PG Pub 2013/0177742, hereafter ‘742, is the 371 US filing of the WIPO doc and being used as a translation; the ‘742 is being used for all citations regarding the ‘950 doc) & Wigger et al. (US Patent 6,620,511; hereafter ‘511).
Claim 1: ‘463 is directed towards a method for finishing a wood panel (title) comprising:
application of a primer layer and an undercoat layer (¶ 23);
application of a printing image to the primer/undercoat layer to produce a decorative effect (¶ 23);
application of a liquid melamine resin (A) to the decorative layer (claim 7, ¶s 6-15 & 19);
drying of the melamine resin (A) to give a melamine resin (A) layer (¶ 10); 
application of a melamine resin (B) to the melamine resin (A) layer (¶s 6-15 & 19);
drying the melamine resin (B) to give a finished layer (¶s 6-15 & 19, ‘463); and
pressing the layers under pressure and heat to form the finished wood panel (¶s 15, 20, & 31, ‘463).
‘463 does not teach the composition of the primer layer and undercoat layer or drying the primer layer, undercoat layer, and print layer after application of each layer.
However, ‘742, which is also directed towards a method of coating wood panels (title & abstract) discloses a method of forming a decorative layer on the wood panel (abstract) comprising:
applying a liquid melamine resin to the top surface of the substrate (a basecoat; abstract);
drying the basecoat to form a basecoat layer (basecoat; abstract);
application of a primer (abstract);
drying the primer to form a primer layer (abstract);
applying a decoration (abstract); and
drying the decoration to form a decorative layer (abstract),
in which the melamine resin of the basecoat penetrates at least to some extent into the upper peripheral layer of the wooden board (abstract).
The penetration of the melamine resin into the wooden substrate reduces the risk of delamination of the decorative layers (¶ 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘742 into the process of ‘463 such that the basecoat layer and primer layers of ‘742 and order/method of application of said layers are substituted for the primer and undercoat layers of ‘463 prior to printing and the printed layer is dried during the process of ‘463 because as taught by ‘742, it is known in the art to form the decoration layer by first applying a melamine resin which penetrates into the wood, followed by a primer which reads on the base color layer and then applying the decoration and drying after the application of each layer and it is prima facie obvious to substitute known structures and coatings for the same purpose and furthermore, ‘742 teaches that the use of the coatings reduces the risk of delamination which would have predictably improved the product of ‘463.
‘463 does not teach a specific melamine resin composition.
However, ‘511, discloses a melamine based resin (title, abstract, & col. 11, lines 20-45) which is suitable for coating wood substrates (col. 16, lines 24-30) which further comprises an isocyanate compound (abstract). ‘511 further discloses that the resin composition is suitable for use as basecoats (col. 14, lines 19-21), clearcoats (col. 14, lines 58-62), and primers (col. 14, lines 52-54).  ‘511 teaches that the melamine-based resin is comprised of four components: A, B, C, D in a dispersion in straight water (abstract & col. 10, lines 13-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the melamine/isocyanate coating composition of ‘511 as the melamine resin compositions for the melamine resins of the combination of ‘463 & ‘742 because the composition of ‘511 is an art recognized melamine coating composition suitable for wood substrates and recognized as suitable for the primers, basecoat, and clearcoat compositions which would have, additionally, predictably provided good clarity as an overcoat of the decorative layer and simplified the coating process by providing the same base composition for all layers comprised of melamine resin.
I.e. the combination teaches applying a first liquid melamine resin (the basecoat of ‘742) that penetrates on the wood substrate, followed by a base color coat (the primer of ‘742), followed by a printed decorative layer, next a second melamine/isocyanate layer to form the melamine resin layer, and then a layer of melamine/isocyanate (the claimed application of a liquid medium having a proportion of isocyanate groups) in which each layer is dried prior to the application of the next layer.
As discussed above, the final clause of claim 1 is indefinite because can be interpreted to read on the isocyanate groups are reactive and must be capable of reacting with an OH group of some non-claimed/undisclosed α-cellulose in a cellulose ply and it is inherent that the isocyanate groups of the combination is reactive because they can be caused to react and additional are capable of reacting with α-cellulose in a cellulose ply and thus read on the limitation.
Claim 2: ‘463 teaches applying a third liquid melamine resin to the underside and drying the resin (¶s 6-15).
Claim 3: As discussed above, the combination teaches using a melamine/isocyanate composition as the melamine resin and ‘463 further teaches applying a second layer of the melamine resin to the underside (¶s 6-15).
Claims 4 & 5: ‘511 teaches that the melamine composition can further comprise additions/additives such as wetting agents (col. 14, lines 13-15 & 62-65 and col 15, lines 10-14, ‘511).
Claim 6: A protective covering layer is applied on the dried liquid medium (a third melamine layer is applied to the dried second melamine layer; ¶s 6-15, ‘463).
Claims 8 & 18: ‘463 does not teach that the liquid medium layer comprises corundum particles.
However, ‘463 teaches adding corundum particles to at least the first layer to improve the layer’s abrasion resistance (¶17, ‘463).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate corundum particles into the liquid medium layer (the second melamine resin layer of ‘463) because it would have predictably improved the layer by improving the layer’s abrasion resistance.
Claim 9: ‘463 teaches that the protective covering layer comprises glass particles (i.e. glass beads; abstract & ¶ 18).
Claim 12: The liquid medium is applied to the top and bottom of the wood substrate (¶s 6-15, ‘463) and thus is applied in a plurality of individual layers.
Claim 13: The layers are applied in an amount of from 20-50 g/m2 (¶ 21, ‘463).
Although the taught range of 20-50 g/m2 is not explicitly the claimed range of 50-200 g/m2, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: During the pressing of the layer structure a structure is embossed into the layers applied to the upper side (¶ 20, ‘463).
Claim 15: The pressing is a short-cycle press (¶ 31, ‘463).
Claim 16: The structure is formed by the pressing step which is after the printing step and thus is formed synchronously with respect to the decorative effect.
Claim 17: The decorative effect is at least an imaginative decorative effect because it is a decoration which the process is used to create what one would image the end user would desire.
Claim 20: As discussed above, the combination teaches an isocyanate compound and melamine but fails to explicitly teach the reaction mechanism. Since the same compounds as claimed are used and the coatings are applied unreacted it is reasonable to presume the reaction is the same mechanism as claimed. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, ‘950 (‘742), & ‘551 as applied above, and further in view of Oldorff et al. (US PG Pub 2009/0050054; hereafter ‘054).
Claim 7: As discussed above, ‘463 teaches that corundum particles can be used to provide wear resistance. 
‘463 does not teach adding nanoparticles to the resin layers to provide resistance to microscratching.
However, ‘054, which is also directed towards applying melamine coatings to wood (abstract & ¶ 30) discloses that in addition to corundum particles it is known to add nanoparticles to provide resistance to scratching (¶ 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use nanoparticles in the protective covering layer because as taught by ‘054, nanoparticles are known to add scratch resistance to the melamine layer and thus would have predictably provided the improvement of scratch resistance.
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, ‘950 (‘742), & ‘551 as applied above, and further in view of Miyamoto (US PG Pub 2004/0006944; hereafter ‘944).
Claims 10 & 11: ‘463 teaches using microglass beads (¶ 18).
‘463 does not teach a size for the beads.
However, ‘944, which is directed towards a method for floor-surface covering (title) such as a overcoating or protective layer applied over a decorative layer (¶ 61) can comprise hard beads (¶ 60) such as glass beads (¶ 61) with diameters of 10-50 µm (¶ 61) which provide durability to the layer and still have good transparency (¶s 60-61).
It would have been obvious to one of ordinary skill in the art at the time of filing to use glass beads with diameters of 10-50 µm as the particular glass beads in the coating of ‘463 because as taught by ‘944, glass beads with diameters of 10-50 µm improve the durability of the coating while maintaining good transparency and thus would have predictably provided durability to the layer of ‘463 without obscuring the decorative layer of ‘463.
Although the taught range of 10-50 µm is not explicitly the claimed range of less than 30 µm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of 10-50 µm is not explicitly the claimed range of 30-120 µm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that all wood has α-cellulose and thus there is support for the amendments; this argument is not found convincing because though wood-based substrates can comprise α-cellulose it is not necessarily a fact that all wood-base substrates will comprise α-cellulose and therefore there is no support for the limitation. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that the amendment changing NH to OH is correcting a typographical error; the Office does not find this convincing because as discussed above, claim 20 still recites NH, the parent patent claims NH, and melamine resin can comprise NH which can be made to react with isocyanate groups and therefore this is not an obvious typo. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
The Examiner agrees that deleting “the” in the phrase “the layers” in claim 1 overcomes the 112(b) rejection of claims 1 & 14 presented in the prior action.
In regards to applicant’s argument that the combination does not render obvious the newly added amendment in claim 1; as discussed above, the first clause has been treated as capable because there is no mention in the claim prior to the clause of “an OH group of α-cellulose in a cellulose ply” nor does it make sense when considering the structure of the layers for the isocyanate groups to come into contact with the wood-based substrate if applicant intends the OH groups of α-cellulose in a cellulose ply to read on the wood-based board and as further discussed above, the isocyanate are capable of reacting with OH groups of α-cellulose in a cellulose ply and thus the combination reads on the limitation. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that the above argument as also presented for the previously presented NH group reaction is not sufficient for arguing inherency; applicant is advised that the limitations do not require that the reaction occur during the process but instead that it is capable of reacting and applicant is advised that the isocyanate groups are capable of reacting with both OH group of α-cellulose in a cellulose ply and NH groups in a melamine resin even though the reaction does not necessarily occur in the combination. Positive recitation of a reaction occurring with a material in the layered structure would overcome this rejection, however, applicant is advised that there is no support for require that the isocyanate groups to react with the wood-based substrate given that there is not literal support and the structure of the layers would reasonably prevent the liquid medium from contacting the substrate. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicant’s argument that the blocked isocyanate groups of the combination would not react with cellulose and hence would not react with an OH group of α-cellulose in a cellulose ply; the Office does not find this argument convincing because even though the isocyanates are blocked the isocyanates can be caused to react and the claims do not require the reaction to happen to form the claimed structure but only be capable and as discussed above, the blocked isocyanates of the combination can be caused to reaction with OH groups of α-cellulose in a cellulose ply. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that ‘463 in combination with the rest of the references does not render obvious claim 16 because “synchronous refers to an emboss-in-registration; that is, the structure and the decorative effect…are aligned and register with one another”; the Office does not find this argument convincing because the word synchronous means “exiting at the same time” (see Merriam-Webster dictionary) which the structure and decorative effect are and applicant does not have support for a special definition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759